DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I (claims 1-3) in the reply filed on February 22, 2022 is acknowledged. Claims 11-12 are included herewith as claims linked to the elected invention. Claims 1-12 are pending of which claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Pending claims 1-3 and 11-12 have been examined on the merits.

Priority
This application makes reference to or appears to claim subject matter disclosed in-part in Application Nos. 13/194,900 and 11/542,863. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c).
A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02. Attention is also directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 11-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, however recites dependency from claims 1, 2, 5, and 8.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Regarding claims 1-3, the claims are objected to as containing minor informalities, for example the spacing has been omitted between the numerical amount and the adjacent unit terms, and also the phrase in claim 1 at line 14 should recite the phrase or similar to  --a concentration[s] of about 5.0 ng/ml [ng.ml]--.  Necessary grammatical corrections are identified as identified and required by the examiner, however, “it must be remembered that an examination is not made for the purpose of securing grammatical perfection” (MPEP 608.01(g)).
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Moscatello (US 20160298079 A9; herein ‘079).	
	The instant claims are drawn to a cell culture medium containing (claims 1,3: consisting of; claim 2: comprising):
(a) a basal medium suitable for mammalian cell culture and human serum albumin for clinical growth of human adipose stromal cells for human clinical and therapeutic applications from the species to be cultivated;  
(b) at least one of: (i) insulin in growth-promoting amounts, (ii) transferrin, (iii) recombinant epidermal growth-factor (rEGF) at ng/ml concentrations, (iv) recombinant platelet-derived growth factor-BB (rPDGF-BB) at concentrations of about 5.0 ng/ml, and (v) human recombinant basic fibroblast growth factor (hrbFGF); 
(c) L-ascorbate-2-phosphate solution in concentration of 100nM; 
(d) 2-mercaptoethanol in a concentration of 100 M; and
(e) dexamethasone solution in concentration of 1 nM.
	However, the cell culture media and methods of culturing would have at least been obvious in view of ‘079 (which subsequently issued as US Pat No. 9,487,755) as the reference discloses a composition which appear to be nearly identical to the presently claimed composition since it is disclosed as containing the same materials and for the same culturing purpose – including  a basal medium, human serum albumin, at least one of insulin, transferrin, recombinant epidermal growth-factor (rEGF), recombinant platelet-derived growth factor-BB (rPDGF-BB), and (v) human recombinant basic fibroblast growth factor (hrbFGF); L-ascorbate-2-phosphate solution; 2-mercaptoethanol and dexamethasone, in effective amounts therefor (e.g. see ‘079 at claims 1-13, 19, 20 26, 29; tables 4-6, pgh. [0040-0045,0055]. Consequently, the claimed composition and method of use thereof to so culture cells, appears to be anticipated by the reference.
	In the alternative, even if the composition as instantly claimed (with respect to some intended use or broad conditions of using or variants in the exact amounts and proportions to effect the cell growth) is not identical to the referenced composition, with regard to some unidentified characteristics, the differences between that which is claimed and that which is disclosed, is so slight that the referenced composition is likely to inherently possess the same characteristics of the claimed composition, particularly in view of the similar characteristics which they have been shown to share (e.g. the itemized materials above and the shared use in supporting cell culturing).  Thus, the claimed composition and method of use to culture cells would have been obvious to those of ordinary skill in the art within the meaning of 35 USC § 103(a).
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
	
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Moscatello (US 20070082394 A1; herein ‘394).	
	The instant claims are as of record and as indicated above, drawn to a cell culture medium containing: (a) a basal medium suitable for mammalian cell culture and human serum albumin for clinical growth of human adipose stromal cells for human clinical and therapeutic applications from the species to be cultivated;  (b) at least one of: insulin, transferrin, recombinant epidermal growth-factor (rEGF), recombinant platelet-derived growth factor-BB (rPDGF-BB), and human recombinant basic fibroblast growth factor (hrbFGF); (c) L-ascorbate-2-phosphate; (d) 2-mercaptoethanol (beta-mercaptoethanol); and (e) dexamethasone.
	However, the cell culture media and methods of culturing would have at least been obvious in view of ‘394 (which subsequently issued as US Pat No. 7,989,205) as the ‘394 reference discloses a composition which appear to be nearly identical to the presently claimed composition since it is disclosed as containing the same materials and for the same culturing purpose – including  a basal medium, human serum albumin, at least one of insulin, transferrin, recombinant epidermal growth-factor (rEGF), recombinant platelet-derived growth factor-BB (rPDGF-BB), and (v) human recombinant basic fibroblast growth factor (hrbFGF); L-ascorbate-2-phosphate solution; 2-mercaptoethanol and dexamethasone, in effective amounts therefor (e.g. see ‘394 at claims 1-13, 19, 20 26, 29; tables 3-6, pgh. [0029-0031, 0042-0045,0051-0055]. Consequently, the claimed composition and method of use thereof to so culture cells, appears to be anticipated by the reference.
	In the alternative, even if the composition as instantly claimed (with respect to some intended use or broad conditions of using or variants in the exact amounts and proportions to effect the cell growth) is not identical to the referenced composition, with regard to some unidentified characteristics, the differences between that which is claimed and that which is disclosed, is so slight that the referenced composition is likely to inherently possess the same characteristics of the claimed composition, particularly in view of the similar characteristics which they have been shown to share (e.g. the itemized materials above and the shared use in supporting cell culturing).  Thus, the claimed composition and method of use to culture cells would have been obvious to those of ordinary skill in the art within the meaning of 35 USC § 103(a).
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.


Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,989,205. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and conflicting patent claims although not identical would have at least been obvious as each is drawn to are drawn to cell culture media or cell culturing therewith, wherein the media contains:
(a) a basal medium suitable for mammalian cell culture and human serum albumin for clinical growth of human adipose stromal cells for human clinical and therapeutic applications from the species to be cultivated; and 
(b) at least one of: (i) insulin in growth-promoting amounts, (ii) transferrin, (iii) recombinant epidermal growth-factor (rEGF) at ng/ml concentrations, (iv) recombinant platelet-derived growth factor-BB (rPDGF-BB) at concentrations of about 5.0 ng/ml, and (v) human recombinant basic fibroblast growth factor (hrbFGF); 
(c) L-ascorbate-2-phosphate solution in concentration of 100nM; 
(d) 2-mercaptoethanol in a concentration of 100 M; and
(e) dexamethasone solution in concentration of 1 nM.
(see instant claims 1-3; see ‘205 at claims 1-27, see esp claims 1, claims 9, 14, 15, and 16 (respectively concentrqtions of rPDGF-BB, 2-mercaptoethanol, L-ascorbate-2-phosphate, and dexamethasone). 
Furthermore, each is not patentably distinguished in that each is drawn to intended use in clinical or therapeutic applications (see instant claims 1-3; ‘205 at claims 26, 27 (e.g. clinical purposes) such that practicing at least one invention as instantly claimed would have at least been rendered obvious by the conflicting ‘205 invention as claimed.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,487,755.
The instant claims are as of record, are not patentably distinguished over the conflicting ‘755 invention as claimed, because each drawn to a cell cultivation media containing: 
e.g. as claimed by ‘755 at claim 1: “(a) a basal medium suitable for mammalian cell culture and human serum albumin for clinical growth of human adipose stromal cells for human clinical and therapeutic applications from the species to be cultivated; and (b) at least one of (i) growth promoting amounts of insulin from the species to be cultivated, (ii) transferrin from the species to be cultivated, (iii) recombinant epidermal growth factor from the species to be cultivated at concentrations of about ng/ml, (iv) recombinant platelet-derived growth factor-BB from the species to be cultivated at concentrations of about 5.0 ng/ml, and (v) human recombinant basic fibroblast growth factor; (c) L-ascorbate-2-phosphate solution in a concentration of 100 μM; (d) 2-mercaptoethanol in a concentration of 100 μM; and (e) dexamethasone solution in a concentration of 1 nM” which although not identical to, would have at least rendered obvious, the instant invention as claimed.

Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655